 Case: 3:19-cv-00608-wmc Document #: 9 Filed: 06/08/20 Page 1 of 4



                            c
                          REC   .   .1 D
                      2020 JUN —8 AM lot 24
                        pril:     i
                      Ulf '

11, fry mice Li         A )10,61 &did                d _er /ay/ 7'3

le Lt a          Noit'oe O7         aPt-Tie-1 lor ease tit II -Of 60e-
Lo me
                                                      r
7 A:1 LS' 1-9" N04; et 04- r).r I --for raw Lite

--/-4,4 ),s          i7 -cL-iip



                                                t           er.r 1(
                                                          /3z.v-0 4/ /



 Illoke, 04-         14(Phae-L-1
            -id 11-CAI loog-Wrne_
                                                                                       _

        &ales0 /3z9-cv/
                   Case: 3:19-cv-00608-wmc   Document #: 9 Filed: 06/08/20
                                                                       r-1.5 Page 2 of 4

lederai egfeetiii&I                                                     1.1 s.;;•.,,

po soyWO
ox4ed, uul s39St

                                     ez>18324-041<*
                                             Clerk Of Court
                                             120 N Henry ST
                                             Western Dist. Wisconsin
                                             Madison, WI 53703
                                             United States




                                    53703-4304943                Ithilli.I 1 'uupjlI Iii   j J11111.111111111ilimliwIllyilim
    Case: 3:19-cv-00608-wmc Document #: 9 Filed: 06/08/20 Page 3 of 4




    M" my ivathe Ilc Ain4c1 GeeIdete Xi. - / F.7 zii- eksi(
    and TAie ,s Mg IVo4-;ep cil RPect 1orease 7!

     3: 11- cV -Los -w m c
                                                                    0
                                                                    c_ _
                                                                  H , ,1
                                                                        rn
                                                                  IC    7:    F

                                                                        a-.. it
     A104;CL 04             'Weed 7°r t_4Se NO.                  4


                        3: )1-e_v-ipois -wm c


                                       el A    /

                                                      Mi 3 z9-,41/



,




                                        I It
                       Case: 3:19-cv-00608-wmc Document #: 9 Filed: 06/08/20 Page 4 of 4
SALMA,C1Cveddes     131q3Z14-409
leJeral Corretkona.\ .17041-11.71-;0n
1.0. 130C :too
        wx 531S1

                                     <z> 18324-041 <A>
                                              U S Dist-Court Clerk
                                              120 North Henry
                                              Street
                                              Madison, WI 53703
                                              United States




                                         F.31703-430499
